Citation Nr: 0215162	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  00-11 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from September 1965 
to November 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Boston, Massachusetts.   

The Board observes that in a statement in support of claim 
(VA Form 21-4138), the appellant raised the issue of 
entitlement to service connection for diabetes, as a result 
of exposure to Agent Orange.  This issue has not been 
developed for appellate consideration and is referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  On a VA audiometry examination in June 2002, the 
appellant's average right ear pure tone air conduction 
threshold for frequencies of 1,000, 2,000, 3,000, and 4,000 
(pertinent frequencies) was 34 decibels; his speech 
discrimination was 100 percent correct in the right ear 
(level I).  

2.  On a VA audiometry examination in June 2002, the 
appellant's average left ear pure tone air conduction 
threshold for the pertinent frequencies was 31 decibels; his 
speech discrimination was 96 percent correct in the left ear 
(level I).


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6100 (1998); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matters

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fe. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports and outpatient treatment records from the 
VA Medical Center (VAMC) in Brockton, from September 1996 to 
July 1998.  After reviewing the reports of May 1998, June 
1999, and June 2002 VA audiological examinations, the Board 
finds the examinations to be fully adequate for rating 
purposes.  Significantly, no additional pertinent evidence 
has been identified by the appellant as relevant to the issue 
on appeal.  In this regard, the Board observes that in a 
September 2002 correspondence from the appellant to the 
Board, the appellant indicated that he had no further 
evidence or argument to present.  Under these circumstances, 
no further action is necessary to assist the appellant with 
his claim.

Furthermore, the appellant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an increased evaluation for bilateral 
hearing loss.  The discussions in the rating decision and 
statement of the case have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law have been met.

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the appellant in 
the development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the appellant 
or his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the claimant.  See generally 
Sutton v. Brown; 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  




II.  Factual Background

Outpatient treatment records from the Brockton VAMC, from 
September 1996 to July 1998, show that on March 27, 1998, 
that appellant requested a referral to the ENT (ears, nose, 
throat) clinic for chronic hearing loss.  At that time, the 
appellant complained that his hearing loss had become 
progressively worse, with occasional pain and headaches.  It 
was noted "right ear canal scarred."   

By rating decision in March 1997, service connection was 
established for right ear hearing loss.  At that time, a zero 
percent disabling rating under Diagnostic Code 6100, 
effective from September 6, 1996, was assigned for the 
appellant's service-connected right ear hearing loss.      

In May 1998, the appellant underwent a VA audiometric 
examination.  At the time of the examination, he stated that 
he had a lot of trouble understanding conversation when there 
was a crowd.  The audiological examination revealed that the 
appellant had pure tone air conduction threshold levels in 
the right ear at 1,000, 2,000, 3,000, and 4,000 Hertz as 
follows: 10, 5, 30, and 65 decibels, respectively, with a 
pure tone average of 38.  In the left ear for the same 
frequencies, he had pure tone air conduction threshold levels 
of 10, 5, 45, and 55 decibels, with a pure tone average of 29 
decibels.  Speech discrimination percentages were 92 percent 
in his right ear and 96 percent in his left ear.  The 
examiner interpreted the results as showing bilateral 
deafness, sensorineural high tone.  In December 1998, the 
examiner from the appellant's May 1998 VA examination 
provided an addendum to the May 1998 examination report and 
noted that the appellant had bilateral, mild sloping to 
severe high frequency sensorineural hearing loss. 

By rating decision in December 1998, service connection for 
left ear hearing loss was established.  At that time, the RO 
recharacterized the appellant's service-connected right ear 
hearing loss as bilateral hearing loss, evaluated as 
noncompensable, effective from September 6, 1996.  In March 
1999, the appellant sought entitlement to an increased 
(compensable) evaluation of his service-connected bilateral 
hearing loss.   

A VA audiometric examination was conducted in June 1999.  At 
that time, the appellant complained of decreased hearing and 
understanding, especially in noise.  Otologic history was 
negative, but the appellant reported that he was told one 
year ago that he had scar tissue in his right ear.  The 
audiological examination revealed that the appellant had pure 
tone air conduction threshold levels in the right ear at 
1,000, 2,000, 3,000, and 4,000 Hertz as follows: 15, 10, 30, 
and 70 decibels, respectively, with a pure tone average of 
31.  In the left ear for the same frequencies, he had pure 
tone air conduction threshold levels of 10, 10, 35, and 60 
decibels, with a pure tone average of 29 decibels.  Speech 
discrimination percentages were 94 percent in his right ear 
and 100 percent in his left ear.  Tympanometry revealed 
normal middle ear pressure and compliance consistent with 
sensory neural hearing loss.  The examiner interpreted the 
results as showing bilateral, mild sloping to severe high 
frequency sensory neural hearing loss.  

In November 2001, a hearing was conducted at the RO before 
the undersigned Board member.  At that time, the appellant 
testified that his hearing loss had become progressively 
worse in recent years.  (Transcript (T.) at page (pg.) 3).  
The appellant indicated that he had a difficult time hearing 
people in any kind of noisy environment, and that he would 
have to look directly at a person in order to understand 
him/her.  (T. at pg. 2).  

In June 2002, the appellant underwent a VA audiometric 
examination.  At that time, he reported decreased hearing for 
over twelve years.  The appellant stated that he had 
difficulty hearing his wife speak and trouble listening to 
the television.  He noted that for over 20 years, he had had 
intermittent pain in the right ear and was told that he had 
"scarring" on his eardrums.  The physical examination of 
the appellant's ears showed that canals and tympanic 
membranes were anatomically intact.  Air conduction was 
better than bone conduction in both ears.  The audiological 
examination revealed that the appellant had pure tone air 
conduction threshold levels in the right ear at 1,000, 2,000, 
3,000, and 4,000 Hertz as follows: 15, 10, 35, and 75 
decibels, respectively, with a pure tone average of 34.  In 
the left ear for the same frequencies, he had pure tone air 
conduction threshold levels of 10, 10, 40, and 65 decibels, 
with a pure tone average of 31 decibels.  Speech 
discrimination percentages were 100 percent in his right ear 
and 96 percent in his left ear.  Tympanograms were normal 
bilaterally.  The examiner interpreted the results as showing 
bilateral, mild sloping to severe high frequency 
sensorineural hearing loss. 

III.  Analysis

VA assigns disability evaluations in accordance with the 
Schedule for Rating Disabilities which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When the issue involves a claim for an 
increased rating for hearing loss, the applicable rating will 
be determined by applying the numerical values listed in the 
audiometric examination report to the applicable rating 
tables.  38 C.F.R. § 4.85.  It should be emphasized that 
"assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the medical history of the veteran's conditions.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Evaluations of defective hearing range from noncompensable to 
100 percent and are based on organic impairment of hearing 
acuity as demonstrated by the results of speech 
discrimination tests together with average hearing 
thresholds, with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000 and 4000 cycles per second.  To evaluate the 
degree of disability from service-connected hearing loss, the 
rating schedule establishes 11 auditory acuity levels, 
designated level I, for essentially normal acuity, through 
level XI for profound deafness.  See 38 C.F.R. § 4.85.  As 
noted above, disability evaluations for hearing impairment 
are derived by mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

VA has amended the regulations pertaining to the evaluation 
for hearing loss since the appellant initiated his appeal.  
These changes became effective June 10, 1999.  As previously 
noted, when a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. at 308.   

The Board notes that the pertinent regulations do not contain 
any substantive changes that affect this particular case, but 
add certain provisions that were already the practice of VA.  
See 64 FR 25202, May 11, 1999, codified at 38 C.F.R. § 4.85. 
The frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.

The revised regulatory provisions also addressed the question 
of whether the speech discrimination testing employed by VA 
in a quiet room with amplification of sounds accurately 
reflect the extent of hearing impairment.  Based upon 
research, two circumstances were identified where alternative 
tables could be employed.  One was where the pure tone 
thresholds in each of the four frequencies of 1000, 2000, 
3000, and 4000 Hertz are 55 decibels or greater.  The second 
was where pure tone thresholds are 30 decibels or less at 
frequencies of 1000 Hertz, and are 70 decibels or more at 
2000 Hertz.  See 64 FR 25209, May 11, 1999, codified at 38 
C.F.R. § 4.86.  In the present case, the record does not 
disclose thresholds meeting either of these criteria.

In regard to the appellant's claim for an increased 
(compensable) rating for bilateral hearing loss, the Board 
notes that the audiological findings from the appellant's 
most recent audiometric examination, which was in June 2002, 
translate into level I hearing loss for the right ear and 
level I hearing loss in the left ear.  See 38 C.F.R. § 4.85.  
Consequently, under either the old or the new rating 
criteria, such hearing acuity warrants a noncompensable 
evaluation.  38 C.F.R. § 4.87, Diagnostic Code 6100 (1998); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2002).  Moreover, the 
June 1999 and May 1998 VA audiological findings also 
translate into level I hearing loss for the right ear and 
level I hearing loss in the left ear.  As stated above, under 
either the old or the new rating criteria, such hearing 
acuity warrants a noncompensable evaluation.  38 C.F.R. 
§ 4.87, Diagnostic Code 6100 (1998); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2002).   

Based on current audiometric findings, the noncompensable 
evaluation in effect for the appellant's service-connected 
bilateral hearing loss is appropriate and entitlement to an 
increased evaluation is not warranted.  Accordingly, the 
appellant's claim must be denied.  Although the appellant is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to a compensable 
evaluation for bilateral hearing loss.  Gilbert v. Derwinski, 
1 Vet. App. at 53 (1990).


ORDER

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.  




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

